DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on May 31, 2022.  Claims 1- 5 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The People’s Republic of China on October 11, 2018.

Response to Arguments

Applicant’s response arguments, with regards to claims 1 - 5, filed on May 31, 2022 are moot in view of the new grounds of rejection under the combination of Zhou, Zhu, and Palanisamy which are necessitated by Applicant’s amendments.

Please see detailed rejections below.

Specification - Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “L4” is used in Line 7. If the Applicant is referring to autonomous driving Level 4, then the abstract should recite as such.
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities: 

In claim 3, line 5, “though” should recite “through”. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, and 4 - 5 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0187706 A1 to ZHOU et al. (herein after "Zhou") in view of U.S. Patent Application Publication No. 2018/0330173 A1 to ZHU et al. (herein after "Zhu").
As to Claim 1, (Currently Amended) 
Zhou’s human-like vehicle control prediction autonomous driving vehicle control system discloses a control method of automatic driving (see Figs. 24 - 25, 27, 29, and ¶0059.  


    PNG
    media_image1.png
    619
    735
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    610
    518
    media_image2.png
    Greyscale

In particular, see Figs. 24 and 29 ~ wherein Zhou teaches process method steps 2920 - 2930 and 2970 in which a Human-Like Vehicle Control (HLVC) signal is outputted from a vehicle planning / control mechanism 410 to provide vehicle control instructions thus controlling the kinematics of the autonomous vehicle) comprising the steps of: 
providing a data model based on driving experience of a human being (see Figs. 4A and 23B - 23C, 24, and 29, ¶0097, ¶0148 - ¶0149, and ¶0167.   In particular, see Fig. 4A and 23B and ¶0167-¶0175 ~ recorded human driving data 430, as an input to vehicle control module 450 and Human-Like Vehicle Control Unit 2340, where vehicle control module 450 outputs vehicle control signals 470 to affect the control of the automatic driving vehicle in a Human-Like fashion); and
providing an automatic driving vehicle (see ¶0163, ¶0172 and ¶0190, Zhou discloses wherein the output of the Human-Like Vehicle Control Unit 2340 is deployed the control of an autonomous driving vehicle). 
Zhou discusses conducting machine learning for controlling the automatic driving vehicle based on a maximum probability.  (See Fig. 25, 27, and 29.  In particular, see Fig. 4A, 25 ~ process method steps wherein HLVC model is trained based on recorded human driving data 2520 where the HLVC model is generated based on learning 2530.  ¶0059, Zhou teaches wherein an autonomous vehicle utilizes a self-aware capability model 490 which comprises human-like vehicle control module that continuously learns to emulate human driving control in a variety of driving scenarios to be carried out by the autonomous vehicle control.  Emphasis added).
However, Zhou does not explicitly disclose conducting machine learning for controlling the automatic driving vehicle based on a maximum probability Gaussian process according to the data model.
On the other hand, Zhu discloses conducting machine learning for controlling the automatic driving vehicle based on a maximum probability Gaussian process according to the data model. (See Figs. 1 - 3, 7 - 9, ¶0034 - ¶0035, ¶0043, ¶0050 - ¶0051, ¶0059, ¶0061, and ¶0065.  In particular, see Fig. 1 ~ machine learning engine 122, and algorithms / models 124, Fig. 7 ~ process method steps 702 – 704, and Fig. 8 ~ process method step 804. Modifying the HLVC model and Vehicle Kinematic Model of Zhou (see Fig. 25 and See Fig. 26 ~ process method steps 2310 and 2630 – 2640 of Zhou) with the Gaussian based model of Zhu (see ¶0034 and ¶0050 of Zhu) teaches controlling the automatic driving vehicle based upon a Gaussian process informed per machine learning engine 22 which is informed by driving statistics 123). 
Zhou’s human-like vehicle control prediction autonomous driving vehicle control system is analogous art to the claimed invention as it relates to a model based automatic driving method conducting machine learning for controlling the automatic driving in that it provides the automatic driving based upon the driving experience of a human being.  Zhu’s autonomous vehicle control system is analogous art to the claimed invention in that it provides a machine learning engine 122 that uses a Gaussian process to control the driving of the automatic driving vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s human-like vehicle control prediction autonomous driving vehicle control system wherein a Gaussian process controls the automatic vehicle, as taught by Zhu, to provide a Gaussian based model where the collection / collation of human driving experiences continues to be refined increasing the precision of the Gaussian based model, thereby enabling benefits, including but not limited to:  adapting and calibrating the automatic driving control commands to evolving road conditions and road gradients in real-time, thereby improving vehicle safety, and overall driver comfort.

As to Claim 2,
Modified Zhou substantially discloses a control method of automatic driving imported "Smart Gains" model described in claim 1.
However, Zhou does not teach, or suggest wherein the data model includes a driving track database constructed using the machine learning of the maximum probability Gaussian process based on steering wheel information, throttle information and brake information generated by a human being driving a vehicle..  
In contrast, Zhu’s autonomous vehicle control system teaches the data model includes a driving track database constructed using the machine learning of the maximum probability Gaussian process based on steering wheel information, throttle information and brake information generated by a human being driving a vehicle. (See Figs. 1 - 3, 7 - 9, ¶0033 - ¶0035, ¶0044, ¶0061 - ¶0065. In particular, Figs. 7 - 8.  See ¶0033, ¶0035, ¶0044, ¶0061, ¶0063, and ¶0065.  Zhu discloses process method steps 702 - 704, and 804 to teach predictive analytics derived from a road gradient slope / command mapping table respective to a given road, that is further refined by information polled from steering unit 201, throttle unit 202, and braking unit 203 in conjunction with a Gaussian regression algorithm in the training of the machine learning which continuously updates the training policies associated with performing automatic driving of the vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Zhou with the Gaussian process including the steering wheel information, throttle information and brake information generated by the human being in the training automatic driving vehicle, as taught by Zhu.  Motivation for combining the element(s) can include, but are not limited to: fine-tuning estimates and predictive analytics of upcoming road conditions and especially road gradients, where the driven road may be a sloped road (i.e., uphill or downhill road); and then subsequently adapting and calibrating the automatic driving control commands to these evolving road conditions and road gradients in real-time, thereby improving vehicle safety, and overall driver comfort.

As to Claim 4, (Currently Amended) 
Zhou discloses a control device for automatic driving comprising: 
a decision information module programmed with a machine learning algorithm, a data module.  (See Fig. 26.  See Fig. 27 ~ process method steps 2740 - 2760, ¶0163 - ¶0169.  In particular, see  ¶0163 and ¶0167 - ¶0169where planning module 440 comprises using Human Like Vehicle Control (HLVC) control unit 2340 makes decisions for enabling Human Like Vehicle Control (HLVC) driving for autonomous vehicles using machine learning algorithm (HLVC model 2330).  HLVC model 2330 comprises a data module ("comprising a plurality of HLVC sub-models (e.g., 2330-1,  2330-2, ... , 2330-N), each of which may correspond to a sub-population with, e.g., similar characteristics, and trained based on a part of the recorded human driving data 430 that are related to the sub-population”).
However, Zhou does not explicitly disclose a driving module configured to control an automatic driving vehicle, wherein 
(1) the decision information module is configured to determine at least one of a relationship between the automatic driving vehicle and a passing vehicle, and a state instruction regarding a road condition in response to the machine learning algorithm; 
(2) the data module includes a driving track database constructed using the machine learning of a maximum probability Gaussian process based on steering wheel information, throttle information and brake information generated by a human being driving a vehicle; and 
(3) the driving module is configured to closed-loop control operation of the automatic driving vehicle in response to the decision information module and the data module.
Zhu discloses a driving module configured to control an automatic driving vehicle, wherein (1) the decision information module is configured to determine at least one of a relationship between the automatic driving vehicle and a passing vehicle, and a state instruction regarding a road condition in response to the machine learning algorithm (see Fig. 3 ~ Decision module 303, planning module 304, ¶0041 - ¶0042, and ¶0046 - ¶0050.  In particular, see ¶0041 - ¶0042, "Decision module 303 may make such decisions according to a set of rules such as traffic rules or driving rules 3 12." See ¶0046.  Zhu teaches decision module 303 which outputs to planning module 304, wherein accepting "machine consciousness" being the relationship between automatic driving vehicle and the passing vehicle, and subsequently instructing vehicle travel control data and movements); (2) the data module includes a driving track database constructed using the machine learning of a maximum probability Gaussian process based on steering wheel information, throttle information and brake information generated by a human being driving a vehicle (see Figs. 1 - 3, 7 - 9, ¶0033 - ¶0035, ¶0044, ¶0061 - ¶0065. In particular, Figs. 7 - 8.  See ¶0033, ¶0035, ¶0044, ¶0061, ¶0063, and ¶0065.  Zhu discloses process method steps 702 - 704, and 804 to teach predictive analytics derived from a road gradient slope / command mapping table respective to a given road, that is further refined by information polled from steering unit 201, throttle unit 202, and braking unit 203 in conjunction with a Gaussian regression algorithm in the training of the machine learning which continuously updates the training policies associated with performing automatic driving of the vehicle); and (3) the driving module is configured to closed-loop control operation of the automatic driving vehicle in response to the decision information module and the data module.  (See Figs. 1 - 3, 7 - 9, ¶0033 - ¶0035, ¶0044, ¶0061 -  ¶0065. In particular, Figs. 7 - 8.  See ¶0033, ¶0035, ¶0044, ¶0061, ¶0063, and ¶0065.  In response to the decision information module (process logic per process method steps 702 – 704 and 804) and the data module (slope / command mapping table), Zhu teaches wherein the driving module is configured to closed-loop operation of the automatic driving vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhou wherein the relationship between automatic driving vehicle and the passing vehicle, such that the data module of the Gaussian process including the steering wheel information, throttle information and brake information generated by the human being works with the driving module in the training of the automatic driving vehicle, as taught by Zhu.  Motivation for combining the element(s) can include, but are not limited to: fine-tuning estimates and predictive analytics of upcoming road conditions and especially road gradients, where the driven road may be a sloped road (i.e., uphill or downhill road); and then subsequently adapting and calibrating the automatic driving control commands to these evolving road conditions and road gradients in real-time, thereby improving vehicle safety, and overall driver comfort.

As to Claim 5, (Currently Amended)
Zhou discloses a control program for automatic driving implemented on a computer-based controller circuit of an automatic driving vehicle (see Figs. 24 - 25, 27, 29, ¶0059, ¶0190 - ¶0191, and ¶0193.  In particular, see Figs. 24 and  Fig. 29 ~ wherein Zhou teaches process method steps 2920 - 2930 and 2970 in which a Human-Like Vehicle Control (HLVC) signal is outputted from a vehicle planning / control mechanism 410 to provide vehicle control instructions thus controlling the kinematics of the autonomous vehicle), comprising: 
However, Zhou does not explicitly disclose a driving module configured to control an automatic driving vehicle, wherein a decision information module configured to determine at least one of a relationship between the automatic driving vehicle and a passing vehicle, and a state instruction regarding a road condition in response to the machine consciousness algorithm; 
a data module including a driving track database constructed using the machine learning of a maximum probability Gaussian process based on steering wheel information, throttle information and brake information generated by a human being driving a vehicle; and 
a driving module configured to closed-loop control operation of the automatic driving vehicle in response to the decision information module and the data module.
Conversely, Zhu discloses a decision information module configured to determine at least one of a relationship between the automatic driving vehicle and a passing vehicle, and a state instruction regarding a road condition in response to the machine consciousness algorithm (see Fig. 3 ~ Decision module 303, planning module 304, ¶0041 - ¶0042, and ¶0046 - ¶0050.  In particular, see ¶0041 - ¶0042, "Decision module 303 may make such decisions according to a set of rules such as traffic rules or driving rules 3 12." See ¶0046.  Zhu teaches decision module 303 which outputs to planning module 304, wherein accepting "machine consciousness" being the relationship between automatic driving vehicle and the passing vehicle, and subsequently instructing vehicle travel control data and movements); a data module including a driving track database constructed using the machine learning of a maximum probability Gaussian process based on steering wheel information, throttle information and brake information generated by a human being driving a vehicle (see Figs. 1 - 3, 7 - 9, ¶0033 - ¶0035, ¶0044, ¶0061 -  ¶0065. In particular, Figs. 7 - 8.  See ¶0033, ¶0035, ¶0044, ¶0061, ¶0063, and ¶0065.  Zhu discloses process method steps 702 - 704, and 804 to teach predictive analytics derived from a road gradient slope / command mapping table respective to a given road, that is further refined by information polled from steering unit 201, throttle unit 202, and braking unit 203 in conjunction with a Gaussian regression algorithm in the training of the machine learning which continuously updates the training policies associated with performing automatic driving of the vehicle); and a driving module configured to closed-loop control operation of the automatic driving vehicle in response to the decision information module and the data module.  (See Figs. 1 - 3, 7 - 9, ¶0033 - ¶0035, ¶0044, ¶0061 -  ¶0065. In particular, Figs. 7 - 8.  See ¶0033, ¶0035, ¶0044, ¶0061, ¶0063, and ¶0065.  In response to the decision information module (process logic per process method steps 702 – 704 and 804) and the data module (slope / command mapping table), Zhu teaches wherein the driving module is configured to closed-loop operation of the automatic driving vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhou wherein the relationship between automatic driving vehicle and the passing vehicle, such that the data module of the Gaussian process including the steering wheel information, throttle information and brake information generated by the human being works with the driving module in the training of the automatic driving vehicle, as taught by Zhu.  Motivation for combining the element(s) can include, but are not limited to: fine-tuning estimates and predictive analytics of upcoming road conditions and especially road gradients, where the driven road may be a sloped road (i.e., uphill or downhill road); and then subsequently adapting and calibrating the automatic driving control commands to these evolving road conditions and road gradients in real-time, thereby improving vehicle safety, and overall driver comfort.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0187706 A1 to ZHOU et al. (herein after "Zhou") in view of U.S. Patent Application Publication No. 2018/0330173 A1 to ZHU et al. (herein after "Zhu") as to claim 1 above, and further in view of U.S. Patent Application Publication No. 2020/0033869 A1 to PALANISAMY et al. (herein after "Palanisamy") in view of U.S. Patent Application Publication No. 2018/0330173 A1.
As to Claim 3, (Currently Amended) 
Modified Zhou substantially discloses a control method of automatic driving according to claim 1.
However, Zhou does not explicitly disclose a control method wherein: 
the data model includes a plurality of driving track databases each constructed using maximum probability values obtained though the machine learning of the maximum probability Gaussian process; 
Maximum probability space; and 
Maximum probability distribution training data based on at least steering wheel information, throttle information and brake information generated by a human being driving a vehicle.
Zhu, on the contrary, discloses the data model includes a plurality of driving track databases each constructed using maximum probability values obtained though the machine learning of the maximum probability Gaussian process (see Figs. 1 - 3, 7 - 9, ¶0033 - ¶0035, ¶0044, ¶0061 - ¶0065. In particular, Figs. 7 - 8.  See ¶0033, ¶0035, ¶0044, ¶0061, ¶0063, and ¶0065.  Zhu discloses process method steps 702 - 704, and 804 to teach predictive analytics derived from a road gradient slope / command mapping table respective to a given road); and maximum probability distribution training data based on at least steering wheel information, throttle information and brake information generated by a human being driving a vehicle.  (See Figs. 1 - 3, 7 - 9, ¶0033 - ¶0035, ¶0044, ¶0061 - ¶0065. In particular, Figs. 7 - 8.  See ¶0033, ¶0035, ¶0044, ¶0061, ¶0063, and ¶0065.  Zhu discloses process method steps 702 - 704, and 804 to teach predictive analytics derived from a road gradient slope / command mapping table respective to a given road, that is further refined by information polled from steering unit 201, throttle unit 202, and braking unit 203 in conjunction with a Gaussian regression algorithm in the training of the machine learning which continuously updates the training policies associated with performing automatic driving of the vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Zhou with the Gaussian process including the steering wheel information, throttle information and brake information generated by the human being in the training automatic driving vehicle, as taught by Zhu.  Motivation for combining the element(s) can include, but are not limited to: fine-tuning estimates and predictive analytics of upcoming road conditions and especially road gradients, where the driven road may be a sloped road (i.e., uphill or downhill road); and then subsequently adapting and calibrating the automatic driving control commands to these evolving road conditions and road gradients in real-time, thereby improving vehicle safety, and overall driver comfort.
Palanisamy discloses a maximum probability space.  (See Figs. 1, 4A, ¶0006, ¶0017, ¶0024, and ¶0114.  In particular, see ¶0114 "Each policy prescribes a distribution over a space of actions for any given state. The DRL algorithm 132 processes input information from driving experiences 122 (gathered by the driver agents 116-1 ... 116-n from several driving environments 114) to generate an output."  Emphasis added).
Palanisamy’s autonomous driver agents system wherein it is trained via driving policy learning modules is analogous to the claimed invention, in that it presents autonomous vehicle control that is informed by machine learning that is calibrated by the driving experience of the human being.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhou’s human-like vehicle control prediction autonomous driving vehicle control system wherein the data model includes a distribution over a space of driving experience actions, as taught by Palanisamy, to provide a data based model where the collection / collation of human driving experiences continues to be refined increasing the precision of the Gaussian based model, thereby enabling benefits, including but not limited to:  adapting and calibrating the automatic driving control commands to evolving road conditions and road gradients in real-time, thereby improving vehicle safety, and overall driver comfort.

Conclusion                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661